                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

CHRISTINA LEWIS,

               Plaintiff,

       v.                                             Case No: 3:17-cv-1258-J-DNF

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
       _____________________________

                                        OPINION AND ORDER

       Plaintiff, Christina Lewis, seeks judicial review of the final decision of the Commissioner

of the Social Security Administration (“SSA”) denying her claim for a period of disability and

disability insurance benefits (“DIB”). The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the parties filed

legal memoranda setting forth their respective positions. For the reasons set out herein, the

decision of the Commissioner is AFFIRMED pursuant to § 205(g) of the Social Security Act, 42

U.S.C. § 405(g).

      I.    Social Security Act Eligibility, Standard of Review, Procedural History, and the
            ALJ’s Decision

       A. Social Security Act Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The

impairment must be severe, making the claimant unable to do her previous work, or any other
substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that she is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §




                                                    -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, she will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that she is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit her physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that her impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If she meets this burden, she will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that her impairment meets or equals one of the

impairments listed in Appendix 1, she must prove that her impairment prevents her from

performing her past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of her past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform her past relevant work, then

she will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, she will be found not disabled. Id.            In

determining whether the Commissioner has met this burden, the ALJ must develop a full and fair

record regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d



                                                   -3-
1200, 1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination.

The first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the

use of a vocational expert (“VE”). Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004).

Only after the Commissioner meets this burden does the burden shift back to the claimant to show

that she is not capable of performing the “other work” as set forth by the Commissioner. Doughty

v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff filed an application for a period of disability and DIB on January 27, 2014,

alleging a disability onset date of June 30, 2013. (Tr. 157-58). Plaintiff’s application was denied

initially on May 27, 2014, and upon reconsideration on July 16, 2014. (Tr. 81-83, 85-89). At

Plaintiff’s request, an administrative hearing was held before Administrative Law Judge

Christopher Dillon (the “ALJ”) on March 22, 2016. (Tr. 40-58). On November 29, 2016, the ALJ

entered a decision finding that Plaintiff was not under a disability from the alleged onset date of

June 30, 2013, through the date last insured, June 30, 2016. (Tr. 26-35). Plaintiff appealed the

ALJ’s decision and the Appeals Council denied Plaintiff’s request for review on September 13,

2017. (Tr. 1-7). Plaintiff initiated the instant action by filing a Complaint (Doc. 1) on November

9, 2017.

       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity from her alleged onset date of June 30, 2013, through her date last

insured of June 30, 2016. (Tr. 28). At step two, the ALJ found that Plaintiff had the following

severe impairments: cerebrovascular attack (CVA) residuals, hypertension, heart disorder, and

obesity. (Tr. 28). At step three, the ALJ found that Plaintiff did not have an impairment or



                                                   -4-
combination of impairments that meets or medically equals the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 29).

          Before proceeding to step four, the ALJ found that Plaintiff, through the date last insured,

had the residual functional capacity (“RFC”)

              for work that involves lifting no more than 20 pounds at a time with
              frequent lifting or carrying of objects weighing up to 10 pounds; pushing
              or pulling similar amounts; standing, walking, and sitting for six hours
              each; no climbing of ropes, ladders, or scaffolding; no more than
              occasional ability to perform all other postural activity; no more than
              frequent reaching handling, and fingering with the non-dominant left
              upper extremity; no exposure to hazards, such as dangerous moving
              machinery and unprotected heights; no operation of a commercial or
              motor vehicle; no more than occasional exposure to environmental
              extremes, such as dust, gas, fumes, heat, cold, and humidity; and no more
              than simple, routine tasks.

(Tr. 29). At step four, the ALJ found that Plaintiff, through the date last insured, was capable of

performing her past relevant work as a cashier as such work does not require the performance of

work-related activities precluded by Plaintiff’s RFC. (Tr. 33). The ALJ concluded that Plaintiff

was not under a disability from June 30, 2013, the alleged onset date, through June 30, 2016, the

date last insured. (Tr. 34).

    II.       Analysis

          Plaintiff raises a single issue on appeal: whether the ALJ erred by failing to develop the

medical evidence. (Doc. 22 p. 5-7). Plaintiff contends that the ALJ should have ordered a

consultative examination to assess Plaintiff’s ability to use her left arm and to assess her limitations

due to cardiac issues. (Doc. 22 p. 6). Plaintiff notes that she testified that she has weakness of the

left side, particularly the left arm, but that the record contains no opinion from a treating source

quantifying the extent of the loss of use of her left arm. (Doc. 22 p. 5). Plaintiff contends that the

ALJ improperly relied on the opinion of a state agency evaluator, as the evaluator did not have



                                                     -5-
access to records of Plaintiff’s hospitalization. (Doc. 22 p. 5). In response, Defendant argues that

the ALJ accounted for Plaintiff’s left-sided weakness in his RFC finding which is supported by

substantial evidence. (Doc. 23 p. 5-13).

       An ALJ has a basic obligation to fully and fairly develop the record. Graham v. Apfel, 129

F.3d 1420, 1422 (11th Cir. 1997) (citing Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)).

This obligation rises to the level of a “special duty” only where a claimant has waived his right to

representation by counsel. Brown v. Shalala, 44 F.3d 931, 934 (11th Cir. 1995). The Eleventh

Circuit has held that “there must be a showing of prejudice before it is found that the claimant’s

right to due process has been violated to such a degree that the case must be remanded to the

[Commissioner] for further development of the record.” Harrison v. Comm’r of Soc. Sec., 2014

WL 2853764 (11th Cir. June 24, 2014).

       In this case, the Court finds that Plaintiff has failed to demonstrate that her due process

rights were violated to such a degree to warrant the case remanded for development of the record.

As Defendant notes, Plaintiff was represented in the administrative proceeding and, thus, the ALJ

did not have any heightened duty to develop the record. See Brown, 44 F.3d at 934; see also

Pennington v. Comm’r of Soc. Sec., 652 F. App’x 862, 872 (11th Cir. 2016) (“Pennington

ultimately bore the burden of producing evidence to support his claim of disability; because he

was represented by counsel in the administrative proceeding, the ALJ was not subject to the

heightened duty to develop the record that applies in proceedings involving unrepresented

claimants.”) (citations omitted). Further, the ALJ had adequate medical and non-medical evidence

to assess Plaintiff’s disability claim. (Tr. 29-34). As the ALJ discussed in his decision, the record

contained diagnostic tests, clinical findings, treatment notes, a State agency medical consultant’s

opinion, and Plaintiff’s reported activities. (Tr. 30-33, 48-49, 51, 74-75, 209-11, 257, 272, 315,



                                                    -6-
317, 647, 656, 649, 664, 684-86, 702, 704-05, 708, 716, 742, 753, 761-62, 794, 798, 800-02, 827,

1008, 1198, 1266-68, 1283, 1315, 1457, 1630, 1654-62, 1668).

       In addition to the foregoing medical and non-medical evidence, the ALJ confirmed at the

hearing that Plaintiff’s counsel had no objections to the record, aside from a request for assistance

obtaining additional treatment records. (Tr. 20-21, 43). The ALJ asked, “Are you aware of any

other related evidence that we should attempt to obtain in this case?” and Plaintiff’s counsel

responded, “No.” (Tr. 44). In sum, the extensive record before the ALJ, which included over 1,500

pages of medical records, and Plaintiff’s representations at the administrative hearing rebut her

claim the ALJ insufficiently developed the record. (Tr. 38-39).

       Furthermore, substantial evidence supports the ALJ’s RFC finding. In his decision, the

ALJ reviewed Plaintiff’s medical record which documented a history of cardiac impairments and

treatment including a 2006 stent placement, a 2008 triple bypass, and a 2010 right carotid

endarterectomy. (Tr. 30, 257). The ALJ noted, however, that subsequent diagnostic testing,

including cardiac testing, was largely unremarkable. (Tr. 31-32, 272, 315, 317, 647, 656, 664, 708,

753, 1008, 1283, 1457). Likewise, the clinical findings were largely benign, aside from some signs

of left-sided weakness and diminished sensation, which the ALJ accommodated with limitations

in lifting, carrying, standing, walking, sitting, and postural activities. (Tr. 31-32, 656, 659, 704-05,

742, 794, 800-02, 827). At other times, as the ALJ correctly noted, Plaintiff’s motor, sensory, and

cardiovascular examinations were normal. (Tr. 31-32, 704-05, 800-02, 827). Accordingly, the

minimal abnormalities on diagnostic testing and physical examination support the ALJ’s RFC

finding.

       The ALJ also properly cited Plaintiff’s improvement with treatment as evidence supporting

his RFC finding. For example, as the ALJ noted, in September 2012, after being placed on Plavix



                                                     -7-
for her cardiac issues, Plaintiff denied any chest pain or shortness of breath. (Tr. 30, 257). After

undergoing a carotid endarterectomy in September 2015, Plaintiff reported in a follow-up visit she

had no pain or symptoms compared to her preoperative state. (Tr. 31-32, 761-62, 798, 800-02).

Although Plaintiff went to the emergency room on numerous occasions for high blood pressure,

these visits were tied to her non-compliance with her medications—despite her approval for a

medication assistance program—and her symptoms improved with treatment. (Tr. 30-32, 684-86,

702, 704-05, 716, 742, 1198, 1266-68, 1315, 1457, 1630, 1654-62, 1668).

       In addition, the State agency medical consultant’s opinion further supports the ALJ’s RFC

finding. (Tr. 33). State agency consultants are experts in the Social Security disability programs

and their opinions may be entitled to great weight if they are supported by the evidence in the

record. See 20 C.F.R. § 404.1527(e). In July 2014, State agency medical consultant Loc Kim Le,

M.D., reviewed Plaintiff’s claim file and opined she could: lift and carry 20 pounds occasionally

and 10 pounds frequently; stand and/or walk for six out of eight hours; sit for six out of eight hours;

occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl; and never climb

ladders, ropes, or scaffolds (Tr. 74-75). The ALJ gave great weight to Dr. Le’s opinion because it

accounted for limitations related to Plaintiff’s impairments and was consistent with the objective

evidence, including the documentation of residual left-sided weakness, diminished sensation, and

a history of cardiac symptoms and procedures (Tr. 33). See 20 C.F.R. § 404.1527(c)(4)

(consistency). Although Dr. Le did not have records relating to Plaintiff’s hospitalizations that

occurred after he offered his opinion, the ALJ reviewed these records and considered them in

formulating the RFC finding. The ALJ ultimately found Plaintiff more limited than Dr. Le opined

based on the record as a whole, including subsequently submitted evidence. Dr. Le’s less-

restrictive opinion nonetheless further supports the ALJ’s RFC finding. (Tr. 33).



                                                     -8-
       Plaintiff has failed to show that the ALJ erred by failing to develop the record by choosing

not to order a consultative examination. Substantial evidence supports the ALJ’s decision.

Accordingly, the Court affirms the ALJ’s decision.

       III.    Conclusion

       The decision of the Commissioner is AFFIRMED. The Clerk of the Court is directed to

enter judgment consistent with this opinion and, thereafter, to close the file.

       DONE and ORDERED in Fort Myers, Florida on February 15, 2019.




       Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                                    -9-
